Citation Nr: 1813720	
Decision Date: 03/06/18    Archive Date: 03/14/18

DOCKET NO.  15-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service connection claim for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a service connection claim for tinnitus.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a heart disability, including as secondary to herbicide exposure.  

(The Veteran's motion alleging clear and unmistakable error in a December 1986 Board decision, claims seeking service connection for a cervical spine disability, an increased rating for a left shoulder disability, VA benefits under the provisions of 38 U.S.C.A. § 1151, a TDIU rating, and an earlier effective date for the assignment of a 10 percent disability rating for a left shoulder disability are addressed in separate Board decisions.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from February 1968 to February 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2014 decision of the Phoenix, Arizona, Regional Office.  

In June 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In December 2009, the Veteran provided testimony before another VLJ in connection with claims not listed as issues on the Title Page and, in April 2010, the VLJ remanded the appeal for further development.  Prior to the matter being returned for final appellate review, the Veteran perfected appellate review of the issues presently listed on the Title Page and, as noted above, he provided testimony before the undersigned VLJ in June 2017.  Significantly, the Veteran's June 2017 Board testimony was limited to the issues listed on the Title Page and these issues were not addressed, raised, or discussed in his December 2009 testimony.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); see also 38 C.F.R. § 20.707 (2017).   Aside from the undersigned VLJ, no other VLJ will, nor need to, participate in the adjudication of the issues listed on the Title Page.  Id.  Thus, the Board may proceed with appellate review of the issues listed on the Title Page.  

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, and a heart disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO found there was insufficient evidence to establish to relate any hearing impairment disability to the Veteran's period of service nor to establish the presence of a hearing impairment disability for VA purposes-he did not appeal the determination and new and material evidence was not received within one-year of the decision.  

2.  Evidence associated with the claims file since the March 2010 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the service connection claim for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.  

3.  In a March 2010 rating decision, the RO found there was insufficient evidence to relate the Veteran's tinnitus to service, and he did not appeal the decision nor was new and material evidence received within one year of the decision.  

4.  Evidence associated with the claims file since the March 2010 rating decision became final includes new evidence that relates to an unestablished fact necessary to substantiate the service connection claim for tinnitus, and raises a reasonable possibility of substantiating the claim.  

CONCLUSIONS OF LAW

1.  The March 2010 rating decision, initially denying the Veteran's service connection claims for bilateral hearing loss and tinnitus, is final.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2016); 38 C.F.R. §§ 3.156, 20.1100 (2017).

2.  The criteria to reopen the service connection claim for bilateral hearing loss are met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2016); 38 C.F.R. §§ 3.156, 20.1100 (2017).   

3.  The criteria to reopen the service connection claim for tinnitus are met.  38 U.S.C.A. §§ 5108, 7103, 7104 (West 2016); 38 C.F.R. §§ 3.156, 20.1100 (2017).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Applications to Reopen Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In October 2014, the Veteran sought to reopen respective service connection claims for tinnitus and bilateral hearing loss.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

A March 2010 rating decision denied the Veteran's initial service connection claims for bilateral hearing loss and tinnitus, based on service treatment records, post-service treatment records, a January 2010 VA examination, a March 2010 supplemental VA examination opinion, and the Veteran's statements.  Specifically, the RO determined that the Veteran did not present with a hearing impairment disability for VA purposes and there was no evidence relating tinnitus or hearing loss to his period of service.  The Veteran was notified of the decision and his appellate rights; however, he did not appeal the decision nor was new and material evidence received within one year of the decision.  Thus, the March 2010 decision became final.  See 38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

Since the March 2010 RO decision became final, additional evidence has been associated with the claims folder.  The evidence includes more of the Veteran's detailed statements that, solely for the purposes of evaluating the new and material aspect of his claim, he has experienced decreased audiological acuity and tinnitus symptomatology since separation from service.  See Justus, 3 Vet. App. at 512-513.  The medical evidence of record also includes additional medical evidence, including a December 2014 private treatment record suggesting the Veteran may have sufficient hearing impairment for VA purposes.  

This evidence is "new" in that it was not before agency decision makers at the time of the March 2010 final denial of the service connection claims for bilateral hearing loss and tinnitus, and is not duplicative or cumulative of evidence previously of record.  The evidence is also "material" in that it goes to the question of whether the Veteran has hearing loss for VA purposes and has experienced relevant symptomatology since separation and so relates to unestablished facts necessary to substantiate the respective claims.  This evidence is presumed credible solely for the purposes of reopening, and raises a reasonable possibility of substantiating the claims.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  The criteria for reopening the service connection claims for bilateral hearing loss and tinnitus are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

The service connection claim for bilateral hearing loss is reopened; to this extent, the appeal is granted.

The service connection claim for tinnitus is reopened; to this extent, the appeal is granted.






REMAND

Having reopened the respective service connection claims for bilateral hearing loss and tinnitus, VA has a duty to assist in the development of the claims, by conducting an appropriate medical inquiry.  The Veteran provides an account of experiencing in-service acoustic trauma(s), and of increasingly severe tinnitus and decreased audiological acuity symptomatology since separation.  The medical evidence of record also suggests the Veteran also may have currently diagnosed bilateral hearing loss and tinnitus.  

Additionally, the Veteran provides an account of heart disability related symptomatology, including chest pain and shortness of breath.  The Veteran also has confirmed service in the Republic of Vietnam and is presumed to have been exposed to herbicides during such service and the medical evidence of record suggests he may have a currently diagnosed heart disability.  

Because the evidence does not adequately address whether the aforementioned disabilities are related to military service, a remand is required in order to afford the Veteran appropriate VA examinations and to obtain relevant etiological opinions.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); see also Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

The record suggests the Veteran receives regular VA hearing impairment, tinnitus, and heart treatment but relevant records generated since the most recent July 2015 Statement of the Case (SOC) have not been associated with the claims folder.  On remand, attempts to obtain these records must be undertaken.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran to identify all sources of private hearing impairment, tinnitus, and heart treatment, hospitalization or evaluation.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA hearing impairment, tinnitus, and heart treatment or hospitalization records, dated July 2015 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented. 

2.  After receipt of all additional records, schedule the Veteran for an appropriate VA audiological examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss and tinnitus are related to service, to include conceded in-service noise exposure.  In so opining the examiner is asked to do the following: (1) explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood military noise exposure caused permanent hearing damage; and (2) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage and tinnitus, including addressing theories of delayed/latent onset of hearing loss and tinnitus.
 
The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA examination in connection with his heart disability claim.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

The examiner is to diagnose all heart pathology present, if any, specifically diagnosing or ruling out ischemic heart disease. 

Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not that the condition:

(A) is related to or the result of the Veteran's active service, including conceded herbicide exposure.

(B) initially manifested during active service, or within one year of separation from service. 

The provided examination report must reflect consideration of the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All indicated tests or studies must be completed.  The examiner must describe all findings in detail.

4.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

5.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


